Title: To George Washington from Edmund Randolph, 15 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 15. 1794.
        
        I have the honor of inclosing to you a translation of the letters of Credence of Chevalier de Freire.
        By a Mr de Villemont a native and inhabitant of New Orleans, I have received two long letters of the 12th and 14th of august from Mr Short. It is full of dissatisfaction with the treasury-department, the department of state, & Mr Carmichael. With the first, for his having been so constantly employed in the money transactions at the Hague; with the second, that he is not minister-plenipotentiary; and with the third, for every point of their intercourse—I am happy to find, that the manner of treating Mr Carmichael has reconciled him to the change; altho’ he has not merited much tenderness. But it is so apparent, that nothing could have been successfully executed by him, that patience is almost misplaced to his negligence.
        The Mississippi is so much asleep, that I conceive ourselves to be now able to take a definitive step with respect to Mr Pinckney. Mr Short’s letters are so lengthy, that I shall reserve them till your return, when I will submit to your consideration the final arrangement of the business. The summary of his communications is, that the Duke de la Alcudia passes it over without much attention.
        This Mr Villemont is suspected to be sent hither to sound the temper of the United States towards Spain; and he accordingly means to travel thro’ them. I have the honor, Sir, to be with the highest respect yr mo. ob. serv.
        
          Edm: Randolph.
        
      